ON MOTION TO WITHDRAW AS COUNSEL OF RECORD
PER CURIAM.
Appellant, James Allen Morris, acting in proper person, filed his notice of appeal from a judgment of conviction for the crime of breaking and entering. The Public Defender was appointed to represent him in the trial of this cause and to represent him in this appeal.
The Public Defender has filed a petition seeking an order dismissing the appeal and relieving him as attorney of record or in the alternative, allowing the appellant to proceed in proper person. In his petition he alleges that he represented appellant in his trial, and after having carefully reviewed the transcript of record on appeal *369finds no justiciable issue which he feels should be presented on appeal. The Public Defender requests that he be discharged and released as appointed counsel of record on appeal.
Upon the authority of McNealy v. State, 183 So.2d 738 (Fla.App.lst, 1966), the motion of counsel to withdraw as attorney for appellant on this appeal is granted. This court will not, however, attempt to make a sua sponte determination of the merits of this appeal. Twenty days from the date on which this opinion is filed will be ' granted appellant within which to file any assignments of error he may conceive to be grounds for reversal of the judgment appealed, and upon filing of same, this appeal will proceed according to appropriate rules governing appeals.
WIGGINTON, Acting C. J., and CARROLL^ DONALD K., and JOHNSON, JJ., concur.